Third District Court of Appeal
                                State of Florida

                             Opinion filed May 9, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-2471
                          Lower Tribunal No. 03-12047
                              ________________

                                  David Kane,
                                     Appellant,

                                         vs.

                             Ilene Sturman Kane,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jorge
Rodriguez-Chomat, Judge.

      The Bonham Law Firm, P.L. and David L. Bonham, for appellant.

      Ilene Sturman Kane, in proper person.

Before EMAS, FERNANDEZ and LUCK, JJ.

      PER CURIAM.

      The trial court held the former husband in indirect civil contempt for not

making his court-ordered alimony payments. The former husband contends on

appeal that the contempt order violated his due process rights because he did not
receive the contempt motion and notice of the allegations against him until the

hearing, and therefore did not have an opportunity to prepare. We agree the former

husband did not receive proper notice, and reverse the contempt order and the

judgment and writ of bodily attachment that followed it, and remand for further

proceedings.

                     Factual Background and Procedural History

      David Kane and Ilene Sturman Kane were divorced in October 2004. The

final judgment of dissolution, which incorporated a marital settlement agreement,

required the former husband to pay alimony to the former wife in the amount of

$4,650 until 2020.

      On August 14, 2015, the trial court entered an “order of referral to general

magistrate” referring a “motion: for contempt [d]ated: 1/24/2014.” There was no

motion attached to the referral order; the trial court docket did not reflect a motion

for contempt dated January 21, 2014; and there was no such motion in the record.

      Based on the referral, the general magistrate held a contempt hearing on

January 12, 2016. The former husband, who lived in Israel, was represented by

counsel. The former husband’s counsel told the general magistrate that while there

had been an earlier motion for contempt that resulted in a judgment, “to my

knowledge there’s no other renewed motion for today. . . . I couldn’t access

anything.” The general magistrate told the former husband’s counsel that the



                                          2
former wife, who was representing herself, had “a letter sent in that the court

deems to be a motion.” The former husband’s counsel explained that “I just had

no access to any of this and I’ve been looking for it. . . . [A]gain the only thing

that I say is I didn’t have privy to see this.” At the end of the hearing, after finding

the former husband in contempt, the general magistrate gave the former husband’s

counsel a copy of the former wife’s letters. The letters were still not on the trial

court’s docket or in the record.

      The general magistrate entered a report finding that the former wife’s letter

was “a Motion for Contempt in light of the fact that she [was] a pro se litigant.”

The general magistrate also found that the former husband had not made alimony

payments since January 17, 2014. The general magistrate recommended that a

judgment be entered against the former husband in the amount of $158,474.73.

      The trial court ratified and approved the general magistrate’s report, and

adopted her findings and recommendations. The trial court entered judgment

consistent with the general magistrate’s recommendation, and a writ of bodily

attachment for the former husband to be brought before the trial court within forty-

eight hours of arrest.

      The former husband moved for rehearing because he was denied due

process. The former husband contended, as he did at the January 12, 2016 general

magistrate hearing, that he did not receive the former wife’s letters which



                                           3
prompted the referral, and that the letters were never made part of the record.

Because he didn’t have the letters until the day of the hearing, the former husband

argued he was “denied the ability to properly prepare for the contempt hearing”

and was “prejudiced as a result. Such action by the [trial court] constitutes a denial

of due process.” (emphasis in original.)      The trial court denied the rehearing

motion.

      The former husband appeals the order adopting the general magistrate’s

report, the judgment, the writ of bodily attachment, and the order denying the

motion for rehearing.

                                     Discussion

      On appeal, the former husband contends, as he did before the general

magistrate and in his rehearing motion, that he did not receive a copy of the former

wife’s letters in advance of the contempt hearing. Because the former wife did not

send him the letters, and they were never included in the record, the former

husband argues he was denied fair notice and an opportunity to be heard at the

contempt hearing.

             “It is a fundamental tenet of our system of civil justice that a
      party must have actual notice of and time to prepare for a contested
      hearing.” Dileo v. Dileo, 939 So. 2d 181, 184 (Fla. 5th DCA 2006)
      (citing Harreld v. Harreld, 682 So. 2d 635 (Fla. 2d DCA 1996)).
      Moreover, “[w]hile a person facing civil contempt sanctions is not
      entitled to the full panoply of due process rights afforded to a person
      facing indirect criminal contempt charges, he or she is nonetheless
      entitled to a proceeding that meets the fundamental fairness


                                          4
      requirements of the due process clause of the Fourteenth Amendment
      to the United States Constitution.” Bresch v. Henderson, 761 So. 2d
      449, 451 (Fla. 2d DCA 2000) (citation omitted). These fundamental
      principles are applicable for civil contempt hearings in the family law
      context. Dileo, 939 So. 2d at 184 (citing Woolf v. Woolf, 901 So. 2d
      905 (Fla. 4th DCA 2005) (additional citation omitted)).

Baldwin v. Baldwin, 204 So. 3d 565, 567 (Fla. 5th DCA 2016). In family law civil

contempt proceedings based upon a party’s failure to meet his or her support

obligations, the family law procedural rules spell out the due process requirements

of proper notice and time to prepare:

      (b) Motion and Notice. Civil contempt may be initiated by motion.
      The motion must recite the essential facts constituting the acts alleged
      to be contemptuous. No civil contempt may be imposed without
      notice to the alleged contemnor and without providing the alleged
      contemnor with an opportunity to be heard. The civil contempt motion
      and notice of hearing may be served in accordance with Florida Rule
      of Judicial Administration 2.516 provided notice is reasonably
      calculated to apprise the alleged contemnor of the pendency of the
      proceedings. The notice must specify the time and place of the hearing
      and must contain the following language: “FAILURE TO APPEAR
      AT THE HEARING MAY RESULT IN THE COURT ISSUING A
      WRIT OF BODILY ATTACHMENT FOR YOUR ARREST. IF
      YOU ARE ARRESTED, YOU MAY BE HELD IN JAIL UP TO 48
      HOURS BEFORE A HEARING IS HELD.” This notice must also
      state whether electronic recording or a court reporter is provided by
      the court or whether a court reporter, if desired, must be provided by
      the party.

Fla. Fam. L. R. P. 12.615(b) (emphasis added).

      The failure to serve the contempt motion on the opposing party, and to tell

him or her “the essential facts constituting the acts alleged to be contemptuous,” in

advance of the contempt hearing, is a violation of the opposing party’s due process


                                         5
rights to proper notice and time to prepare for the civil contempt proceeding. Our

sister district courts have reversed contempt judgments where the opposing party

did not have sufficient notice of the contempt motion and the essential facts to give

him or her time to prepare.

      In Woolf, for example, the former wife filed her motion for contempt two

days before the contempt hearing. Woolf, 901 So. 2d at 910. The former husband

complained that “the hearing officer erred in going forward with the contempt

motion without proper notice.” Id. at 911. The fourth district agreed, explaining:

            While a person facing civil contempt is not entitled to all of the
      due process rights afforded to a person facing indirect criminal
      contempt, he or she is nonetheless entitled to a proceeding that meets
      the fundamental fairness requirements of the due process clause of the
      Fourteenth Amendment. This requires that the alleged contemnor be
      provided with adequate notice and an opportunity to be heard. Two
      days notice is insufficient notice of a contempt hearing.

Id. (citations omitted). The appellate court “reverse[d] the contempt order and

remand[ed] for further hearing upon proper notice.” Id. at 915.

      Also, in Baldwin, the parties appeared for trial on their petitions for

dissolution of marriage. Baldwin, 204 So. 3d at 566. During the trial, “the court

became concerned that Former Husband had not complied with an earlier court

order that required the parties to disclose all of their assets at least seven days prior

to trial.” Id. The trial court reviewed the former husband’s financial affidavit, and

“summarily moved into an order to show cause hearing giving Former Husband an



                                           6
opportunity to explain why he should not be held in indirect criminal contempt for

failing to comply with mandatory disclosure.”       Id. at 566-67 (quotation and

alteration omitted). After hearing the former husband’s explanation, the trial court

held him in indirect civil contempt. Id. at 567.

      On appeal, the former husband “argue[d] that the trial court erred in holding

the show cause hearing without allowing him sufficient time to prepare a defense

to the contempt charge.” Id. The fifth district agreed, concluding that “the trial

court’s failure to provide Former Husband with proper notice and time to prepare

for a civil contempt proceeding clearly violated his right to due process.” Id. at

566. The court remanded with directions for the trial court to vacate its contempt

order. Id.; see also Dileo, 939 So. 2d at 183-84 (reversing contempt order and

quashing writ of bodily attachment because former husband had evacuated his

home due to hurricane and did not receive proper notice of contempt hearing under

Rule 12.615).

      Here, the former husband received less notice than the Woolf and Baldwin

former husbands. Kane did not receive the former wife’s letter, which prompted

the contempt hearing, until the day of the hearing and after the evidentiary portion

was over. The letter was not available on the docket or in the record. And the

former husband was unaware of the allegations against him until the day of the

hearing.   The general magistrate was told that the former wife’s letter was



                                          7
unavailable and the former husband had not seen it even as the hearing began and

the general magistrate took testimony.

      Even the Baldwin former husband knew the allegations against him –

because the trial court told him – before the trial court immediately began

contempt proceedings by issuing an order to show cause and holding the hearing

the same day as the trial. Here, the former husband did not know the essential

facts of the former wife’s contempt allegations until the end of the hearing, after

the former wife testified and the general magistrate made her contempt findings. If

two days was not proper notice for due process purposes in Woolf, then no notice

before the contempt finding was not proper notice in this case.

                                     Conclusion

      We conclude that the trial court denied the former husband due process

when it adopted the general magistrate’s report, and entered the March 3, 2017

judgment and the writ of bodily attachment. As in Woolf and Baldwin, we vacate

these orders and remand for further proceedings after the former wife’s letters are

made part of the record and the former husband is given proper notice of the

letters, the essential facts against him, and an opportunity to prepare.

      Reversed and remanded with directions.




                                           8